DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-17 are pending.

Specification
The disclosure is objected to because of the following informalities: 
[0018]: In line 4, “the present disclosure is no so” appears to be a typographical error for “the present disclosure is not so.”
[0020]: In line 5, “and a second pieces 32b” appears to be a typographical error for “and a second piece 32b.”
[0024]: The text <<The membrane 50 is constructed to trap and therefore filter larger particulates. Though a screen is shown over the membrane in FIG. 2, no screen is needed and thus as shown in FIG. 3, the cartridge lacks a screen.>> appears to be duplicated.
[0029]: In line 3, “annual face members 78, 80” appears to be a misstatement of “annular face members 78, 80.”
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: drawings screen 64 ([0025]). It is noted that “50” appears to be mislabeled in Fig. 3 where “64” may have been intended.


Claim Objections
Claims 1, 7, 13, and 17 are objected to because of the following informalities:  
Claim 1: In line 6, “the air filter on the windward side tends to wedge the air filter in the opening” appears to be a misstatement of “the air filter cartridge on the windward side tends to wedge the air filter cartridge in the opening.” See line 5.
Claim 7: Applicant is respectfully advised to end the preamble with a comma, as in the other dependent claims.
Claim 13: In line 9, Applicant is respectfully advised to amend “including activated carbon, the air filter cartridge is mounted” to “including activated carbon, and wherein the air filter cartridge is mounted” so that the clause reads as a part of a claim which is a single sentence. See MPEP 608.01(m).
Claim 17: In line 20, Applicant is respectfully advised to amend “including activated carbon, the air filter cartridge is mounted” to “including activated carbon, and wherein the air filter cartridge is mounted” so that the clause reads as a part of a claim which is a single sentence. See MPEP 608.01(m). In line 28, Applicant is respectfully advised to provide an “and” before the second “wherein” clause.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gribov (DE20004315U1, referencing the provided manual translation) in view of Liang (CN203946207U, referencing the provided Espacenet machine translation) and Holmquist-Brown et al. (US 6,277,178 B1).
Regarding claim 1, Gribov discloses a device (1) for supplying a cyclist with purified air, comprising an air filter 8 (Fig. 1; Abstract) (i.e., an air filter assembly) comprising a body (structure of device in Fig. 1) having a suction device 3 with a suction port 4 (p. 4) (i.e., a frame, the frame defining a tapered opening having a windward side and a leeward side, the tapered opening being larger on the windward side than on the leeward side); and
an air filter 8 (p. 5) (i.e., an air filter mounted within the opening of the frame such that a force acting on the air filter on the windward side tends to wedge the air filter in the opening).
Gribov does not explicitly disclose (i) a body having a bracket, the bracket constructed and arranged to mount to a bicycle, or (ii) a removable air filter cartridge.
Regarding (i), Liang discloses an air filter device 2 that is fastened and assembled with the head handle of a bicycle 1 through a bottom fixing frame 2-8 (Figs. 1, 5; [0029]) (i.e., a bracket constructed and arranged to mount to a bicycle).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of Gribov by providing (i) a body having a bracket, the bracket constructed and arranged to mount to a bicycle as taught by Liang because (1) Gribov teaches that the device is to be attached to a steering wheel of a bicycle but does not detail the attachment means (Gribov, p. 4: “not detailed here”), and (2) a device that may be regarded as a bracket may be used to mount an air filter device to a handle of a bicycle (Liang, Figs. 1, 5; [0029]).
Regarding (ii), Holmquist-Brown discloses a filter element 18 (Fig. 3; col. 3, line 17) to be mounted in a sleeve 32 (col. 3, line 47) having a tapered inner surface 36 to provide an interference fit for the filter element (col. 3, lines 55-56, 61-65). Holmquist-Brown teaches that the filter should be provided in a filter cartridge 12 (col. 3, line 46) that is replaceable (col. 5, line 25) when a filter’s service life has met its limit (col. 2, lines 12-14).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of Gribov in view of Liang by providing (ii) a removable air filter cartridge as taught by Holmquist-Brown because a filter so configured can be replaced when its service life has met its limit (Holmquist-Brown, col. 5, line 25; col. 2, lines 12-14).

Regarding claim 6, because the suction device 3 and suction port 4 of Gribov (i.e., the tapered opening) are funnel shaped (Fig. 1), they are round, with a first diameter on the windward side (suction 

Regarding claim 11, Gribov (Fig. 1) and Liang (Fig. 1) teach air filter assemblies that are mountable to a bicycle handle bar.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gribov in view of Liang and Holmquist-Brown, as applied to claim 1 above, and further in view of Bansal (US 2009/0211581 A1).
Gribov in view of Liang and Holmquist-Brown does not explicitly disclose an air filter cartridge that includes a first side and a second side, the first side of the air filter cartridge including a filter membrane and the second side of the air filter cartridge including activated carbon, the air filter cartridge being mounted into the opening such that the first side of the air filter cartridge is positioned on the windward side and the second side of the air filter cartridge is positioned on the leeward side.
Bansal discloses a filter cartridge for use in a mask ([0001]). Bansal teaches that the cartridge can include a microporous membrane first layer 110 and an activated carbon textile layer second 112 ([0021]), the former for preventing the passage of particulates (Fig. 6; [0026]) and the latter for absorbing chemical vapors ([0030]), wherein first layer 110 forms a front surface 28 ([0021]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of Gribov in view of Liang and Holmquist-Brown by providing an air filter cartridge that includes a first side and a second side, the first side of the air filter cartridge including a filter membrane and the second side of the air filter cartridge including activated carbon, the air filter cartridge being mounted into the opening such that the first side of the air filter cartridge is positioned on the windward side and the second side of the air filter cartridge is positioned on the leeward side as taught by Bansal because (1) Gribov teaches that the filter may be an Gribov, p. 4), and (2) by providing a front-facing membrane layer, the passage of particulates can be prevented (Bansal, [0021], [0026]).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gribov in view of Liang and Holmquist-Brown, as applied to claim 1 above, and further in view of Patsis (US 9,161,110 B1).
Regarding claim 7, Gribov in view of Liang and Holmquist-Brown does not explicitly disclose a bracket that includes a first bracket piece integrally mounted to the frame and a second bracket piece fastenable to the first bracket piece.
Patsis discloses a coupling member for receiving the handle bar of a bicycle for attaching a loudspeaker thereto (col. 1, lines 30-31, 37-42). Patsis teaches that the coupling member 40 connects to a platform 20 (Fig. 3B; col. 3, lines 14-18) via a first arm 42 which is rotabably coupled to a second arm 44 (col. 3, lines 36-38) (i.e., a first bracket piece and a second bracket piece, respectively) which are joined through a locking mechanism 50 (col. 3, lines 46-47) (i.e., a second bracket piece fastenable to the first bracket piece). Patsis teaches that such a coupling member may be selectively fixed in a closed configuration (col. 4, lines 1-3).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of Gribov in view of Liang and Holmquist-Brown by providing a bracket that includes a first bracket piece integrally mounted to the frame and a second bracket piece fastenable to the first bracket piece as taught by Patsis because (1) Liang does not teach how a bracket is to be fixed onto a handle bar (Liang, e.g., Figs. 1, 4, 5), (2) a coupling member having a locking mechanism can be selectively fixed to a handle bar (Patsis, col. 4, lines 1-3), and (3) the skilled practitioner of Gribov in view of Liang and Holmquist-Brown would have been motivated to seek out methods of attaching devices to a bicycle handle bar (Gribov, p. 4: “not detailed here”), and would have prima facie obvious to attach an air filter using a method established to be effective for attaching a loudspeaker.

Regarding claim 8, Patsis teaches that the first arm and the second arm are joined through a pivot pin 49 (Fig. 2; col. 3, line 41) (i.e., a hinge), whereby the second arm can move relative to the first arm (Figs. 3A and 3B). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gribov in view of Liang and Holmquist-Brown, as applied to claim 11 above, and further in view of Patsis.
Gribov in view of Liang and Holmquist-Brown does not explicitly disclose an air filter assembly that is mountable to the handle bar of the bicycle such that the frame is positioned downward.
Patsis discloses a coupling member for receiving the handle bar of a bicycle for attaching a loudspeaker thereto (col. 1, lines 30-31, 37-42). Patsis teaches a coupling member 40 in the form of a c-clamp (Fig. 3B; col. 3, lines 14-18) that may be selectively fixed in a closed configuration (col. 4, lines 1-3), and that has a locking mechanism 50 that uses a shaft 52 that is removable (col. 3, lines 45-46, 53-55).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of Gribov in view of Liang and Holmquist-Brown by providing an air filter assembly that is mountable to the handle bar of the bicycle such that the frame is positioned downward as taught by Patsis because (1) a coupling member having a locking mechanism can be selectively fixed to a handle bar (Patsis, col. 4, lines 1-3), and (2) the skilled practitioner would have found it prima facie obvious that a removable coupling member (Patsis, col. 3, lines 45-46, 53-55) that can be selectively fixed (Patsis, col. 4, lines 1-3) may be attached to a handle bar at an angle of one’s choosing.

Additional Claim Objections
Claims 2-4 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 2-4, 9-10, and 13-17. The concept of an air filter assembly comprising a body having a bracket and a frame, the bracket constructed and arranged to mount to a bicycle, the frame defining a tapered opening having a windward side and a leeward side, the tapered opening being larger on the windward side than on the leeward side; and, a removable air filter cartridge mounted within the opening of the frame such that a force acting on the air filter on the windward side tends to wedge the air filter in the opening (claim 1), and 
further comprising a foam member disposed between the air filter cartridge and the frame, the foam member being compressible so as to hold the air filter cartridge in the opening of the frame (claims 2) or a foam member attached to an outer periphery of the air filter cartridge and disposed between the air filter cartridge and the frame, the foam member being compressible so as to hold the air filter cartridge in the opening of the frame (claims 13 and 17); or 
wherein the bracket includes a first bracket piece integrally mounted to the frame and a second bracket piece fastenable to the first bracket piece (claim 7), wherein the first bracket piece and the second bracket piece define a hinge end, the hinge end being constructed and arranged to allow the second bracket piece to move relative to the first bracket piece (claim 8); and wherein the hinge end is constructed and arranged to allow the second bracket piece to be removed from the first bracket piece (claim 9)
is considered to define patentable subject matter over the prior art.
Regarding claims 2, 13, and 17, the closest prior art, Gribov (DE20004315U1), discloses an air filter 8 for a bicycle (Fig. 1; Abstract) comprising a body having a tapered suction device 3 and suction port 4 (p. 4) (i.e., a frame defining a tapered opening having a windward side and a leeward side). Liang (CN203946207U) discloses an air filter device 2 that is fastened to a bicycle 1 through a bottom fixing frame 2-8 (Figs. 1, 5; [0029]), so the providing of a bracket constructed and arranged to mount to a bicycle would have been prima facie obvious. However, neither reference suggests a compressible foam member capable of holding an air filter cartridge in the opening of a frame. Holmquist-Brown et al. (US 6,277,178 B1) teaches a tapered sleeve 32 for holding a filter cartridge 12 (Fig. 3; col. 3, lines 47, 55-56), but no suggestion is made to provide such a compressible foam member to be disposed around a filter cartridge.
Regarding claim 9, Patsis discloses a coupling member for receiving the handle bar of a bicycle for attaching a loudspeaker thereto (col. 1, lines 30-31, 37-42) that uses a coupling member 40 in the form of a c-clamp (Fig. 3B; col. 3, lines 14-18) having a locking mechanism 50 that uses a shaft 52 (col. 3, lines 45-46, 53-55). However, arms of the coupling member are connected at a hinge by a pivot pin 49 (Fig. 2; col. 3, line 41), and Patsis does not suggest that the pin is designed to be removable, so that arms or brackets can be removed from one another. 
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion that would have led the skilled practitioner to arrive at the claimed configuration.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Deng (CN108163112A) discloses first and second filter layers 13 and 14 within an installation box 8 that are attached to a sports bicycle handle bar (Figs. 1, 2; [0021]) via a ferrule 4 ([0022]) (i.e., a bracket).
Lu et al. (CN104787171A) discloses an air filter 2 that is located on a bicycle handlebar (Fig. 1; [0035]).
Wu et al. (CN106828703A) discloses a handle 4 (i.e., a handle bar) that is provided with a breathing purifier 6 that includes a filter (Fig. 2; [0031]).
Yang et al. (CN105890073A) discloses an air filter part 22 ([0032]) disposed on a bicycle handle bar (Fig. 1)

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/GABRIEL E GITMAN/Examiner, Art Unit 1772